Citation Nr: 0022182	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  94-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969 and from October to November of 1982. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of entitlement to service connection for PTSD.  In June 1997, 
the Board remanded the case to the RO for additional 
development.  That development has been completed by the RO, 
and the case is once again before the Board for appellate 
review.

In an April 1997 letter, the veteran appears to have raised 
the issue of entitlement to service connection for peripheral 
neuropathy as due to Agent Orange exposure.  As this matter 
has not been procedurally developed for appellate review, the 
Board refers it back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
As will be discussed, the Board finds that all relevant facts 
have been properly developed and no further action by VA is 
warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran described these 
stressful events in numerous written statements, as well as 
during a hearing at the RO in July 1992.  In particular, the 
veteran stated that on his first day at Camp Viking in March 
1969, he witnessed a Vietnamese open fire on a U.S. military 
truck, wounding three men in the front seat and killing one.  
None of the victims were identified by the veteran.  The 
veteran related another incident in which his truck hit a 
land mine in May 1969, causing him to be thrown to the 
ground.  He explained that no major injuries were incurred, 
but that he suffered from ringing in his ears as a result 
thereof.  The veteran also explained that Camp Viking was 
overrun by Viet Cong in June 1969 and that he was required to 
engage in hand-to-hand combat.  Although numerous casualties 
resulted, he was unable to recall any names except for a 
soldier by the name of [redacted].  He also reported that Camp 
Viking was subjected to constant nightly mortar attacks.  The 
veteran further related that in November 1969 he came under 
enemy attack in Bunker #23 while with the 25th Infantry at Cu 
Chi.  He said that he feared for his life while watching the 
bunker deteriorate as a result of small arm fire.  The 
veteran related an incident in December 1969 in which he 
watched a group of GI's and Turks skin a man while hung 
upside down.  

Furthermore, the veteran testified that he was involved in 
recovering salvageable equipment.  He said that he was often 
called upon to rescue men from burning vehicles while still 
under enemy fire.  He related one incident in which they had 
to cut a man's leg in order to free him from an armored 
personnel carrier (APC).  Finally, the veteran testified that 
his unit was involved in clearing a large section of the 
jungle while under constant sniper fire.  He stated that the 
area was infested with Viet Cong and contained booby traps 
and land mines, many of which went off. 

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which mental health care providers 
have attributed to his Vietnam service.  VA outpatient 
treatment reports dated from 1990 to 1991 include diagnoses 
of PTSD.  For example, an August 1990 treatment report states 
that "PTSD has been highly suspected," and that "it has 
become clear that this person has been suffering from PTSD - 
delayed onset, suspect combat experience and exposure to 
stress were stressful enough to develop PTSD."  An October 
1991 entry includes a diagnosis of PTSD.  While no specific 
stressors were documented, the clinician noted that the 
veteran had discussed his combat experiences.  The veteran 
was also afforded several VA psychiatric examinations in 
connection with his claim.  VA examination reports dated in 
August and November 1991 contain diagnoses of PTSD.  While 
neither report contains a medical opinion directly relating 
the diagnosis to service, both reports discuss the veteran's 
Vietnam service.  

Reports from two VA examinations performed in 1997 also 
include diagnoses of PTSD.  At a VA psychiatric examination 
in July 1997, the examiner noted that the veteran had served 
as a truck driver in Vietnam for ten months.  The veteran 
stated during the interview that he suffered from flashbacks 
involving his Vietnam experiences, but no specific stressors 
where identified.  The diagnosis was PTSD, by history.  The 
examiner indicated that there was a connection between the 
veteran's current symptomatology and his past service 
experience.  

A report from a psychiatric examination performed in November 
1997 also includes a diagnosis of PTSD.  During the 
interview, the only inservice stressors identified by the 
veteran to support the diagnosis included having to free 
wounded soldiers from burning vehicles and coming under 
frequent mortar and rocket attacks.  The examiner thus 
concluded that the veteran's PTSD was related clearly to his 
traumatic experiences, i.e., being shelled by rockets in 
Vietnam.

The Board emphasizes that each of these diagnoses is based on 
the veteran's own account of inservice stressors while 
stationed in Vietnam.  Therefore, the central issue in this 
case is whether the diagnoses of PTSD are sustainable.  
Initially, the Board notes that the veteran served in the 
Republic of Vietnam from March 1969 to December 1969.  
However, the preponderance of the evidence does not 
demonstrate that the veteran engaged in combat with the 
enemy.  The veteran was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  The Board has considered the argument advanced by the 
veteran's representative that the veteran was awarded the 
Republic of Vietnam Gallantry Cross with Palm, which is 
associated with combat.  The Board notes, however, that this 
medal was awarded by the South Vietnamese government and is 
not specifically recognized by regulation as conclusive of 
combat participation.  See, e.g., Thigpen v. West, No. 97-
1492 (Vet. App. Oct. 26, 1998) (nonprecedential per curiam 
order) (holding that the Republic of Vietnam Gallantry Cross 
is probative, at most, of unit, not individual, participation 
in combat.)  See also 38 C.F.R. § 3.304(f).  As this is a 
unit award, and not an individual award, no inference of 
combat can be drawn from the veteran's receipt of that medal.

The Board has also reviewed copies of the veteran's service 
personnel records, none of which reflect that the veteran was 
ever engaged in combat.  The veteran's military occupational 
specialty is listed on his DD Form 214 as a heavy vehicle 
driver.  In addition, service medical records do not show 
treatment for any combat related injuries or psychiatric 
problems.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually "engaged in 
combat."  Although the veteran may have served in a combat 
zone, serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and do not appear capable of 
verification.  In August 1992, the RO sent the veteran's 
stressor summary to the U.S Army & Joint Services 
Environmental Support Group (ESG), currently redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in an attempt to verify the veteran's claimed 
stressors.  In October 1993, that agency responded and 
included a unit history submitted by the 595th Engineer 
Company (595th Engr. Co.), to which the veteran was assigned.  
Based on its review, the USASCRUR stated that the history 
confirms that the veteran's unit was located at Camp Viking, 
Cam Ranh Bay, and Cu Chi during the veteran's Vietnam tour.  
The history indicates that the 595th Engr. Co. was involved 
in construction type activities.  However, no combat actions 
were documented during the veteran's tour.  It was noted that 
attacks on Camp Viking and Cu Chi were unable to be verified 
because specific dates were not provided within seven days of 
the alleged incidents.  It was further noted that casualties 
reported by the veteran could not be identified because the 
veteran was unable to provide more specific information, 
including full names and complete unit designation to the 
company level.

In addition, a September 1969 Department of the Army Award of 
the Commander's Unit Commendation reveals that the 595th 
Engr. Co. was involved with a jungle clearing mission between 
April 1969 and June 1969 in a Viet Cong infested area under 
dangerous working conditions involving mines and booby traps.  
This document suggests that combat during this operation was 
likely; nevertheless, there is no indication that the 
veteran's unit actually engaged in combat with an enemy force 
during that operation.  The veteran also submitted a unit 
newsletter, Voice of the Viking, dated in March 1969.  This 
newsletter reported that, during the month of February 1969, 
the 595th Engr. Co. was involved in an operation of opening 
up an area south of Sa Dec between Vinh Long and Can Tho, 
RVN, which was previously considered a Viet Cong territory.  
The newsletter described this as a Viet Cong infested area, 
and stated that sixteen booby traps and one mine were 
discovered and destroyed.  It also reported that Lieutenant 
Pedigo and Sergeant Cruey were slightly wounded by shrapnel.  
The Board stresses, however, that these events reportedly 
took place in February 1969, one month before the veteran's 
arrival in Vietnam. 

The veteran submitted a letter by [redacted] who 
reportedly served with the 595th Engr. Co. during the period 
from April 1969 to February 1970.  Mr. [redacted] stated that he 
had worked with the veteran on various operations, including 
guard duty and participating in convoys through areas known 
for ambush style attacks and land mines.  Mr. [redacted] stated 
that he did not experience any personal combat trauma, but 
could not say the same would hold true for everyone. 

The veteran also submitted various photographs of himself 
while stationed in Vietnam.  One photograph depicts the 
veteran holding a rifle, which he claimed was taken while 
preparing for guard duty.  Another photograph shows the 
veteran holding a rifle while standing in front of an armored 
vehicle; the veteran stated that this was taken while on 
guard duty.  However, none of these photographs depicts the 
veteran engaging in combat with an enemy force. 

The Board finds that none of the foregoing evidence verifies 
any of the veteran's claimed inservice stressors.  In the 
absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

